247 S.W.3d 75 (2008)
FORD MOTOR CREDIT COMPANY, Respondent,
v.
Terry L. STRAIT, Appellant.
No. WD 68282.
Missouri Court of Appeals, Western District.
March 4, 2008.
John R. Loss, Kansas City, MO, for appellant.
David J. Weimer, Kansas City, MO, for respondent.
Before VICTOR C. HOWARD, C.J., LISA WHITE HARDWICK and JAMES EDWARD WELSH, JJ.

ORDER
PER CURIAM.
Terry L. Strait appeals the circuit court's judgment of deficiency entered against him after the sale of a repossessed vehicle under an installment contract. We affirm. Rule 84.16(b).